— Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, after a jury trial, of burglary in the second degree and petit larceny, arguing that there was insufficient evidence of guilt. Viewed as a whole, and in the light most favorable to the People, the evidence of guilt, although wholly circumstantial, was sufficient (see, People v Kennedy, 47 NY2d 196, 202-203). Defendant failed to object to the circumstantial evidence charge; thus, no issue of law with respect to the charge is presented for our review (see, CPL 470.05 [2]). (Appeal from judgment of Oneida County Court, Lynch, J.— burglary, second degree; petit larceny.) Present—Callahan, J. P., Denman, Green, Pine and Lawton, JJ.